DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/15/2022 has been entered.
 
Response to Remarks
The amendments received on 02/15/2022 have been entered, considered, and an action on the merits follows.
Previous claim objection is hereby withdrawn due to the amended claims.
Previous claim 1, 9, and 12 interpretations under 35 U.S.C. 112(f) are hereby withdrawn due to the amended claims and the arguments found on page 8 of the Remarks. Claims 4, 14, and 16 interpretations are maintained and listed in the Office Action below.
Previous claim rejections under 35 U.S.C. 112(b) are hereby withdrawn due to the amended claims. However, new issues under 35 U.S.C 112(b) are identified, which are addressed in the Office Action below.
Applicant’s arguments regarding prior art Paramonoff (US 3735629 A), found on pages 9-12 of the Remarks, have been considered but are moot, because the arguments are directed towards the claims 1-10, 12-14, and 16-21 are being addressed for the first time on the merits in the Office Action below.

Claim Objections
The following claims are objected to because of the following informalities:
Claim 12 recitation “the plurality of components ies” found in the first paragraph should be deleted.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claims 4 and 14, “a bearing adjustment mechanism” with the functional language of “to facilitate radial alignment of the redraw sleeve module with the toolpack frame” is interpreted as a set of adjustable cams as discussed in page 8, lines 1-13 of the specification.
Claim 16, “an adjustment mechanism” with the functional language of “fir supporting at least one component of the plurality of components in the frame…” is interpreted as spacers, wear bars as described in page 8, line 26-page 9, line 2 of the specification and as illustrated as reference character “603a/b” in figure 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the alignment” of the plurality of dies relative to the toolpack frame lacks antecedent basis.
Claim 2 recites “wherein said plurality of dies is a draw die or an ironing die, the can bodymaker further comprising one or more second draw dies, an ironing die, a cup holder, a redraw sleeve and a stripper, each of which are coupled to and alignable to the toolpack frame.”
Regarding recitation “wherein said plurality of dies is a draw die or an ironing die”, it is unclear if the plurality of dies is now a single die, i.e. a draw die or an ironing die, or if the recitation is meant to set forth --wherein said plurality of dies includes draw dies and/or ironing dies--.
Regarding recitation “the can bodymaker
Claim 5 sets forth “a frame” of the further removable toolpack module and later recites “the further removable frame”. It is unclear if said two recitations are meant to refer to the same frame, or are meant to set forth two different frames. During examination, first recitation “a frame” is interpreted to set forth --a further removable frame--, thus, both recitations referring to the same frame.
Claim 8 recites “wherein each removable toolpack module”, it is unclear if said recitation is meant to refer to the single “toolpack module” of claim 1, or if it is meant to set forth additional modules. It is noted that claim 5 sets forth additional modules.
Claim 13 recites “wherein said adjustment mechanism comprises”. Wherein statements are typically used to further define previously set forth components. In this case, an “adjustment mechanism” is not previously set forth, which makes it unclear if claim 13 is meant to set forth the adjustment mechanism. Furthermore, it is unclear what previously set forth component comprises said adjustment mechanism, e.g. the toolpack module, the plurality of components, or the toolpack frame. It is noted that claim 12 previously set forth “the toolpack module comprising… an adjustment mechanism”, but it was deleted during the amendments.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
Claims 12-14, 16, 18, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Paramonoff (US 3735629 A).
Regarding claim 12, Paramonoff discloses a toolpack module (figure 13 as annotated below, i.e. a single toolpack module) for use with a can bodymaker (figures 1 and 2), the can bodymaker including a plurality of components that require relative alignment to one another (figure 27, i.e. the can bodymaker comprises the toolpack and ram that require alignment), the toolpack module comprising:
a toolpack frame (figure 13 as annotated below, i.e. the toolpack module has a frame that bolts to the can bodymaker);
a plurality of dies (figure 14, i.e. the toolpack module of the can bodymaker contains dies (160, 162, 164, 166)) being adjustable and alignable with respect to the toolpack frame when the toolpack module is spaced apart from the can bodymaker (figures 14-16, i.e. the dies (160, 162, 164, 166) of the toolpack module are adjustable/alignable via spacers (figure 16, element 172) and screw mechanisms (figures 15 and 16, element 182), where the spacers and screw mechanism are removable with the toolpack module, the screw mechanism providing the toolpack module the capability for the dies to be aligned when the toolpack is not installed, or spaced apart from the can bodymaker); and
one or more precision mounts for enabling removable fixing of the toolpack module to the can bodymaker in a datum position (figure 13, i.e. the toolpack module is fixed to the can bodymaker using bolts, the bolts are considered the fixing, where said bolts allow the fixing of the toolpack modules only in a single orientation, which is considered a datum position).

    PNG
    media_image1.png
    450
    670
    media_image1.png
    Greyscale

Annotated Figure 13 of Paramonoff

Regarding claim 13, Paramonoff further discloses the toolpack module comprising an adjustment mechanism, the adjustment mechanism including a pair of wear bars attached to said toolpack frame and arranged to support said plurality of dies, the dies being alignable with respect to said frame by adjusting one or both of said wear bars (figures 15, i.e. the dies are alignable via a vertical and a horizontal screw mechanism (182); figure 16 as annotated below, i.e. each screw mechanism (182) contains a wear bar).

    PNG
    media_image2.png
    500
    329
    media_image2.png
    Greyscale

Annotated Figure 16 of Paramonoff
Regarding claim 14, Paramonoff further discloses the toolpack module comprising a redraw sleeve module configured to align a redraw sleeve with the toolpack frame (figure 12 as annotated below, i.e. a redraw sleeve module containing a redraw sleeve (126) and a redraw die (160), the redraw sleeve module couples to the toolpack frame, the coupling of the redraw sleeve module aligns the redraw sleeve (126) with the toolpack frame),
the redraw sleeve module being coupled to the toolpack frame and having one or more bearings defining a passage through which the redraw sleeve moves (figure 12 as annotated below, i.e. the redraw sleeve module is coupled to the toolpack, the module having bearings with passages therethrough that allow the redraw sleeve (126) to move through),
the redraw sleeve module having a bearing adjustment mechanism to facilitate radial alignment of the redraw sleeve module with the toolpack frame (figure 12 as annotated below, i.e. the redraw sleeve module contains a screw mechanism to adjust the passage with respect to the toolpack frame).


    PNG
    media_image3.png
    572
    665
    media_image3.png
    Greyscale

Annotated Figure 12 of Paramonoff

Regarding claim 16, Paramonoff discloses a module (figure 13 as annotated below) for use with a can bodymaker (figures 1 and 2), the can bodymaker including a plurality of components that require relative alignment to one another (figure 27, i.e. the can bodymaker comprises the toolpack and ram that require alignment) the module comprising:
a frame (figures 15 and 156, i.e. 168);
an adjustment mechanism for supporting at least one component of the plurality of components in the frame and adjustably aligning the component with respect to the frame when the module is spaced apart from the bodymaker (figures 14-16, i.e. the dies (160, 162, 164, 166) are adjustable via spacers (figure 16, element 172) and screw mechanisms (figures 15 and 16, element 182), where the spacers and screw mechanism are removable with the toolpack, the screw mechanism providing the toolpack the capability for the dies to be aligned when the toolpack is not installed, or spaced apart from the can bodymaker); and
one or more precision mounts for enabling removable fixing of the module to the can bodymaker in a datum position (figure 13, i.e. the toolpack module (142, 146, 150) is fixed to the can bodymaker using bolts, the bolts are considered the fixing, where said bolts allow the fixing of the toolpack modules only in a single orientation, which is considered a datum position).

    PNG
    media_image1.png
    450
    670
    media_image1.png
    Greyscale


Regarding claim 18, Paramonoff discloses a method of setting up a can bodymaker (figures 1 and 2), the can bodymaker comprising a plurality of components that require relative alignment to one another (figure 27, i.e. the can bodymaker comprises a ram and toolpack having dies that require alignment), the method comprising the steps of:
coupling one or more components, including a plurality of dies, to a toolpack frame to form a toolpack module (figure 13 as annotated below, i.e. multiple components are assembled and mounted together to form a frame of a toolpack module; figure 14, i.e. said toolpack module includes plurality of dies (162, 164, 166);
aligning the one or more components with respect to the toolpack frame (figures 15 and 16, i.e. vertical and horizontal screw mechanisms (182) used to align the dies within the frame of the toolpack module); and
releasably installing the toolpack module into the can bodymaker in a datum position (figure 13, i.e. the toolpack module (142, 146, 150) is fixed to the can bodymaker using bolts, the bolts are considered the fixing, where said bolts allow the fixing of the toolpack modules only in a single orientation, which is considered a datum position).

    PNG
    media_image1.png
    450
    670
    media_image1.png
    Greyscale

Annotated Figure 13 of Paramonoff
Regarding claim 19, Paramonoff further discloses wherein said plurality of dies includes a draw die or an ironing die, and one or more of a draw die, ironing die, a cup holder, a redraw sleeve and a stripper also being provided, coupled to and alignable to the toolpack frame (figure 14, i.e. redraw (160) and ironing dies (162, 164, 166) and stripper (154) all being alignable using spacers and screw mechanisms).

Regarding claim 20, Paramonoff further discloses the method further comprising:
configuring one or more further modules (figures 13 and 14, i.e. a bottom forming assembly (156) is a further module), each further module having a further frame (figure 13 as annotated below), by coupling one or more of said plurality of components to each of the further frames (figures 13 and 14, i.e. a domer die (218) is a component that is coupled to the frame of the further module (156));

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Paramonoff in view of Zauhar (US 20060086170 A1).
Regarding claim 1, Paramonoff discloses a can bodymaker (figures 1 and 2) comprising:
a plurality of components that require relative alignment to one another (figure 27, i.e. plurality of dies, spacers, and a ram that require alignment),
a ram assembly (figure 29, elements 48, 50, 72)
a removable toolpack module (figures 14 and 15, elements 142, 146, 150; figure 13, i.e. the toolpack module (142, 146, 150) is fixed to the can bodymaker using bolts, which allow the module to be removable) adapted for receiving a ram of the ram assembly to elongate can bodies (figures 28-31, i.e. a die pack assembly (52) comprising the removable toolpack modules (142, 146, 150) receive a ram (72) of the ram assembly (48, 50, 72)); the toolpack module including a toolpack frame (figures 15 and 16, element 168) and one or more of the plurality of components including a single die supported by the toolpack frame (figure 14, i.e. the toolpack module contains dies (162, 164, 166)),
the die being alignable with respect to the toolpack frame when the toolpack module is spaced apart from the bodymaker (figures 15 and 16, i.e. the modules are removable, where the respective dies of the modules are capable of being aligned using spacers (172) and screw mechanisms (182) even when said module is not installed within the can bodymaker, indicating that the respective dies of each module is capable of being aligned while spaced away from, or not mounted to the can bodymaker),

Paramonoff discloses the toolpack module including the single die (figure 16, i.e. toolpack modules (142, 146, 150) each including a single die (162, 164, 166)), but Paramonoff does not disclose the toolpack module including a plurality of dies. However, in the same field of endeavor, Zauhar teaches in the form of prior art a toolpack module (figure 11, i.e. a single removable toolpack module (78)) of a can bodymaker, the toolpack module housing two dies (paragraph 0038, i.e. “double die module 78… housing die assemblies 81 and 82”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the toolpack of Paramanoff to include two dies as taught by Zauhar, because applying a known technique to a known device to yield predictable results involves only routine skill in the art, namely providing the necessary number of dies in a toolpack module to successively shape a can body to a desired shape. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP 2143(I)(D).

    PNG
    media_image1.png
    450
    670
    media_image1.png
    Greyscale

Annotated Figure 13 of Paramonoff

Regarding claim 3, the combination of Paramanoff and Zauhar further teaches wherein said toolpack module comprises a pair of wear bars attached to said toolpack frame and arranged to support said plurality of dies, the one or more dies being alignable with respect to said frame by adjusting one or both of said wear bars (Paramanoff: figures 15, i.e. the dies are alignable via a vertical and a horizontal screw mechanism (182); figure 16 as annotated below, i.e. each screw mechanism (182) contains a wear bar).


    PNG
    media_image2.png
    500
    329
    media_image2.png
    Greyscale


Regarding claim 4, Paramonoff further discloses the toolpack module comprising a redraw sleeve module and a redraw sleeve, the redraw sleeve module configured to align the redraw sleeve with the toolpack frame (figure 12 as annotated below, i.e. a redraw sleeve module containing a redraw sleeve (126) and a redraw die (160), the redraw sleeve module couples to the toolpack frame, the coupling of the redraw sleeve module aligns the redraw sleeve (126) with the toolpack frame),
the redraw sleeve module being coupled to the toolpack frame and having one or more bearings defining a passage, the redraw sleeve being sized to move through the passage (figure 12 as annotated below, i.e. the redraw sleeve module is coupled to the toolpack, the module having bearings with passages therethrough that allow the redraw sleeve (126) to move through),
the redraw sleeve module having a bearing adjustment mechanism to facilitate radial alignment of the redraw sleeve module with the toolpack frame (figure 12 as annotated below, i.e. the redraw sleeve module contains a screw mechanism to adjust the passage with respect to the toolpack frame).

    PNG
    media_image3.png
    572
    665
    media_image3.png
    Greyscale

Annotated Figure 12 of Paramonoff
Regarding claims 5 and 6, Paramonoff further discloses the can bodymaker further comprising a one or more further removable toolpack modules (figures 13 and 14, i.e. a bottom forming assembly (156) is a module; figure 13 as annotated below, i.e. the further module (156) is removable using bolts and pins), each further removable module having one or more of said components (the further module (156) has a frame that contains a bottom forming die (218)) being alignable with respect to the4DOCKET NO.: 102070.006845 / PX215338USPATENT Application No.: not yet knownPreliminary Amendment - First Action Not Yet Receivedfurther removable frame when the further module is spaced apart from the bodymaker (figures 13 and 14, i.e. the further module (156) contains a screw mechanism (216) that allows the alignment of the bottom forming die (218) even when said module is not attached to the can bodymaker, or spaced apart from the can bodymaker),
the can bodymaker further comprising a further precision mount for each further module that allows removable fixing of the further module to the can bodymaker (figure 13 as annotated below, i.e. the further module (156) is removable using bolts and pins); and
wherein a further module is a domer module and the at least one component coupled to the domer module frame includes a bottom forming tool (figure 13 and column 14, lines 5-7, i.e. “doming or bottom forming die assembly 156”).

    PNG
    media_image4.png
    481
    435
    media_image4.png
    Greyscale

Annotated Figure 13 of Paramonoff

Regarding claim 9, Paramonoff further discloses the can bodymaker further comprising an infeed-discharge module for delivering cups or other preform articles to the toolpack module (figures 13 and 14, and column 17, lines 38-42, i.e. feed assembly (262) is an infeed module) and for removing formed can bodies in use (column 18, lines 37-40, i.e. further conveying system is a discharge module), the infeed-discharge module being removable in order to allow removal and attachment of the toolpack module (column 17, lines 38-42, i.e. the infeed-discharge modules are secured to the can body maker, which indicate the capability of removal; figure 14, i.e. the infeed module (262) sits on top of the toolpack, which removal of the infeed module (262) would facilitate access to the toolpack module).

Regarding claim 10, Paramonoff further discloses wherein said components include the ram and a punch fixed to an end of the ram (figures 23-27, i.e. that tip of the ram (72) is a punch that draws the can body).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Paramonoff in view of Zauhar, and Schremmer et al. (hereinafter Schremmer; US 20150343516 A1).
Regarding claim 2, Paramonoff further discloses wherein said one or more dies is a draw die (figure 14, i.e. a draw die (138)), the can bodymaker further comprising an ironing die (figure 14, i.e. ironing dies (162, 164, 166)), a cup holder (figure 12, element 124), a redraw sleeve (figure 12, element 126) and a stripper (figure 14, element 154), each of which are coupled to and alignable to the toolpack frame (figure 14, i.e. each component is coupled to an alignable toolpack module).
Paramonoff does not disclose a second draw die. However, in the same field of endeavor, Schremmer teaches a can bodymaker comprising toolpacks (figure 1 and abstract), where the can bodymaker further comprises one or more draw dies (paragraph 0002, i.e. “one or more redraw dies” is considered to include a second draw die).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the can bodymaker of Paramonoff to include a second draw die as taught by Schremmer, because applying a known technique to a known device to yield predictable results involves only routine skill in the art, namely adding additional draw dies in a can bodymaker to form a desired can product having a desired shape. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP 2143(I)(A).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Paramonoff in view of Zauhar, and Eichinger et al. (hereinafter Eichinger; DE 102006043959 A1).
Regarding claim 7, Paramonoff further discloses wherein the precision mount of the toolpack modules is a single-point fixing (figure 13, i.e. the precision mount is a flange/bolt mounting, Paramonoff does not disclose the single-point fixing comprising a zero-point clamp. However, in the same field of endeavor, Eichinger teaches a processing machine (attached translation: paragraph 0001) comprising processing tools (paragraph 0002), wherein said tools are removably fixed to the machine with the use of zero-point clamps, instead of using bolts/screws, in order to reduce production costs caused by machine down-time associated with bolting and unbolting of said tools during tool changes (paragraph 0003 and 0006).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to substitute the bolt connections of Paramonoff’s toolpacks with the zero-point clamps as taught by Eichinger, in order to reduce production costs caused by machine down-time associated with bolting and unbolting of said tools during tool changes (paragraph 0003 and 0006).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Paramonoff in view of Zauhar.
Regarding claim 8, Paramonoff further discloses wherein the toolpack module is removably fixed to the can bodymaker using the precision mount, wherein the bolts of the precision mount when matched with their respective holes provide pin-point accuracy (figure 13 as annotated below, i.e. the toolpack module is attached to the can body maker using bolts). Paramonoff does not explicitly disclose the precision mount providing a positional accuracy within 10 µm of a desired location of the toolpack module. However, Paramonoff recognizes that alignment of components within a can bodymaker is essential to result in minimum component wear in order to increase product quality (column 1, lines 59-63) and reduce maintenance time and expense (column 5, lines 32-43).
KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP 2143(I)(D).


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Paramonoff in view of Eichinger.
Regarding claim 17, Paramonoff further discloses wherein the precision mount of the toolpack modules is a single-point fixing (figure 13, i.e. the precision mount is a flange/bolt mounting, which provides a pin-point connection). Paramonoff does not disclose the single-point fixing comprising a zero-point clamp. However, in the same field of endeavor, Eichinger teaches a processing machine (attached translation: paragraph 0001) comprising processing tools (paragraph 0002), wherein said tools are removably fixed to the machine with the use of zero-point clamps, instead of using bolts/screws, in order to reduce production costs caused by machine down-time associated with bolting and unbolting of said tools during tool changes (paragraph 0003 and 0006).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to substitute the bolt connections of Paramonoff’s toolpacks with the zero-point clamps as taught by Eichinger, in order to reduce production costs caused by machine down-time associated with bolting and unbolting of said tools during tool changes (paragraph 0003 and 0006).

    PNG
    media_image1.png
    450
    670
    media_image1.png
    Greyscale

Annotated Figure 13 of Paramonoff
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Paramonoff in view of Meloncelli et al. (hereinafter Meloncelli; US 4385555 A).
Regarding claim 21, Paramonoff discloses aligning the components of the module (figures 13-17, i.e. the module contains screw adjustment mechanism (182)) to increase product quality and reduce component wear, maintenance time, and expenses (column 1, lines 59-63 and column 5, lines 32-43). Paramonoff does not explicitly disclose attaching the module to an alignment test bed prior to aligning the components.
However, in the same field of endeavor, Meloncelli teaches a mechanical device (figure 1) having a module with components (figure 1, i.e. a binding unit (18) is a removable module having internal components), where the module is attached to an alignment test bed to ensure proper installation and alignment of components within the module prior to fixing the module to the device, in order to test the entire module before mounting it to the device and to reduce overall costs associated with additional alignment steps (column 1, lines 63-68 and column 2, lines 1-8, i.e. the module is fixed and aligned on a test bed, inherently using the same mounting points to ensure proper installation and alignment).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the steps of Paramonoff to include the step of attaching and aligning the module on an alignment test bed prior to attaching the module to the can bodymaker, as taught by Meloncelli, in order to reduce overall costs associated with additional alignment steps (column 1, lines 63-68 and column 2, lines 1-8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARKIS A AKTAVOUKIAN whose telephone number is (571)272-4444.  The examiner can normally be reached on Mon-Thu: 10:00-6:00; Fri: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHELLEY SELF can be reached on (571)272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAA/Examiner, Art Unit 3725                                                                                                                                                                                                        

/TERESA M EKIERT/Primary Examiner, Art Unit 3725